Case: 10-50047 Document: 00511346498 Page: 1 Date Filed: 01/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 11, 2011
                                     No. 10-50047
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

PEDRO MIGUEL GONZALEZ!LOPEZ, also known as Pedro L. Gonzalez, also
known as Pedro Gonzalez, also known as Pedro M. Gonzalez, also known as Pete
Gonzalez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:08-CR-472-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Pedro Miguel Gonzalez-Lopez (Gonzalez) appeals his conditional guilty
plea conviction for illegal reentry following removal, in violation of 8 U.S.C.
§ 1326. Gonzalez contends that he was deprived of due process during the prior
removal hearing and that the district court erred when it denied his motion to
dismiss the indictment on this basis.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50047 Document: 00511346498 Page: 2 Date Filed: 01/11/2011

                                 No. 10-50047

      Section 1326 prohibits an alien who was previously removed from
reentering the United States without the Attorney General’s permission.
§ 1326(a). An alien who is prosecuted under § 1326 may collaterally attack the
prior removal order as an element of the criminal offense. United States v.
Mendoza-Lopez, 481 U.S. 828, 838-39 (1987). To do so, the alien must establish
(1) that the removal hearing was fundamentally unfair, (2) that the hearing
effectively eliminated his right to challenge the hearing by means of judicial
review of the removal order, (3) that he was prejudiced by the procedural
deficiencies at the hearing, and (4) that he exhausted any administrative
remedies that were available to challenge the order.         United States v.
Lopez-Ortiz, 313 F.3d 225, 229 (5th Cir. 2002); § 1326(d).
      Gonzalez contends that the immigration judge failed to explain the right
to appeal the removal order, the appeal waiver, and the consequences of waiving
the right to appeal, rendering the removal hearing fundamentally unfair.
Gonzalez’s arguments are without merit.         Thus, we need not reach his
arguments on the other elements of the collateral attack. See Lopez-Ortiz, 313
F.3d at 231. The judgment of the district court is AFFIRMED.




                                       2